IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-20902
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus


DANIEL GALLEGOS,

                                           Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-97-CR-35-12
                          - - - - - - - - - -
                            October 6, 1998

Before KING, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     IT IS ORDERED that Daniel Gallegos’s pro se motion to

dismiss his appeal voluntarily is GRANTED.     The appeal is

DISMISSED.     Because counsel is excused from further

responsibility in this appeal, counsel’s motion to withdraw is

DENIED as moot.

     APPEAL DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.